State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   517398
________________________________

In the Matter of PAMELA SMART,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
BRIAN FISCHER, as Commissioner
   of Corrections and
   Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Rose, Egan Jr., Lynch and Clark, JJ.

                             __________


      Sophia Heller, Prisoners' Legal Services of New York,
Albany, for petitioner.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      During a search of petitioner's cell, correction officers
discovered a knife with an eight-inch plastic blade used for cake
cutting. Petitioner accordingly was charged in a misbehavior
report with possession of a weapon and possession of contraband.
Following a tier III disciplinary hearing, petitioner was found
not guilty of possessing contraband but guilty of possessing a
weapon. That determination was upheld upon administrative
appeal, and this CPLR article 78 proceeding ensued.
                              -2-                  517398

      We confirm. The misbehavior report, photograph of the
knife and hearing testimony provide substantial evidence to
support the determination of guilt (see Matter of Mallen v
Hearing Officer, Great Meadow Correctional Facility, 304 AD2d
879, 879 [2003]). Notably, "[t]he scope of conduct covered by
the standards of inmate behavior is broader than conduct subject
to criminal sanctions under the Penal Law" (People v Vasquez, 89
NY2d 521, 532 [1997], cert denied sub nom. Cordero v Lalor, 522
US 846 [1997]), and an inmate is barred by the relevant
disciplinary rule from possessing "any item that may be
classified as a weapon . . . by description, use or appearance"
(7 NYCRR 270.2 [B] [14] [i]). Here, the Hearing Officer could
readily determine from the description and photograph of the
knife that it fell within that category (see Matter of Greathouse
v Fischer, 108 AD3d 964, 964 [2013]; Matter of Mallen v Hearing
Officer, Great Meadow Correctional Facility, 304 AD2d at 879).
The fact that petitioner had an innocuous explanation for her
possession of the item did not bar a finding that it constituted
a weapon in the prison setting (see Matter of Procter v Fischer,
107 AD3d 1267, 1267 [2013], lv denied 22 NY3d 853 [2013]; Matter
of Tinnirello v Selsky, 51 AD3d 1238, 1329 [2008]). Petitioner's
remaining claims, to the extent that they are preserved for our
review, have been examined and found to lack merit.

     Peters, P.J., Rose, Egan Jr., Lynch and Clark, JJ., concur.


      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court